Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on March 29, 2021 (the “Response”), the Applicant amends claims 1, 13, 5, 6, 13, 15, 17, 18, 22, and 24. Claims 1-25 are pending, of which claims 1, 13, 22 and 24 are independent.
Examiner Notes
	In light of the applicants amendment the rejections under 35 USC 112(b) for alleged indefiniteness is hereby withdrawn.

Response to Arguments
	Applicant’s arguments, see page 7-11 of Applicant’s response, filed 03/29/2021, with respect to the rejection(s) of claim(s) 1-25 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendments to the claims has overcome the rejection on record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made by US 8750144 to Zhou et al. (hereinafter “Zhou.”).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
network device … means for determining, as a function of the first precedence group, a placement for the first rule in the ACL in claim 24; 
network device … means for determining the placement that preserves, based on the first precedence group, the priority of the first rule relative to other rules stored in the ACL in claim 25;  10
network device … means for assigning the first rule to wherein the first rule is associated with a first precedence group of a plurality of precedence groups;
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In claim 24, the limitation, “means for determining, as a function of the first precedence group, a placement for the first rule in the ACL” have been interpreted under 112(f) as a means plus function because of the combination of a non-structural term “means” and functional language “means for determining, as a function of the first precedence group, a placement for the first rule in the ACL” without reciting sufficient structure to achieve the function. Hence, for the purpose of examination, the examiner will interpret claim 24 as an apparatus requiring “specialized programming” that performs the claim limitations:
means for determining, as a function of the first precedence group, a placement for the first rule in the ACL; (Corresponding structure as defined in page 4, paragraph [0024] of the specification);
However, the limitation for “circuitry for storing the first rule according to the determined placement in the ACL” does not invoke 35 U.S.C 112(f) (Note: See MPEP: 2181-I-A—circuitry avoids 35 U.S.C 112, paragraph 6)
network device … means for assigning the first rule to wherein the first rule is associated with a first precedence group of a plurality of precedence groups (Corresponding structure as defined in page 4, paragraph [0024] of the specification);
In claim 25, the limitations, “network device … means for determining the placement that preserves, based on the first precedence group, the priority of the first rule relative to other rules stored in the ACL” have been interpreted under 112(f) as a means plus function because of the combination of a non-structural term “means” and functional language “network device … means for determining the placement that preserves, based on the first precedence group, the priority of the first rule relative to other rules stored in the ACL” without reciting sufficient structure to achieve the function. Hence, for the purpose of examination, the examiner will interpret claim 25 as an apparatus requiring “specialized programming” that performs the claim limitations:
network device … means for determining the placement that preserves, based on the first precedence group, the priority of the first rule relative to other rules stored in the ACL (Corresponding structure as defined in page 4, paragraph [0024] of the specification);  20


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 8750144 to Zhou et al. (hereinafter “Zhou.”).
 Claim 1
Zhou teaches a network device[e.g. Zhou; Fig. 1, Item 144 “Router”] comprising: 
a content addressable memory to include an access control list (ACL); [e.g. Zhou; Fig. 1, Item 126 “TCAM”] and 
a circuitry[e.g. Zhou; Fig. 1, “Processor] to: 
receive a request to store a first rule to the ACL; [e.g. Zhou; Abstract, Claim 1, Col 3 Ln 63-64, Col 4 Ln 1-2 – Zhou discloses receiving a request to add an ACL rule.] 
assign the first rule to a first precedence group of a plurality of precedence groups and wherein at least one precedence group is indicative of a placement priority of a given rule in the ACL, [e.g. Zhou; Abstract, Claim 1, Col 3 Ln 7-10 – Zhou discloses the rule has a priority assigned when received.]  wherein the at least one precedence group includes one or more row indices for rule storage, [e.g. Zhou; Abstract, Claim 1, Col 1 Ln 52-56, Col 4 Ln 47-49 – Zhou discloses the rule are indexed based on priority.]  and wherein at least one row index of the one or more row indices corresponds to a location in the content addressable memory; [e.g. Zhou; Fig. 1, Item 126 “TCAM” diagram shows each index corresponds to a row in the TCAM.]
determine, as a function of the first precedence group, a placement for the first rule in the ACL within one of the one or more row indices; [e.g. Zhou; Abstract, Claim 1, Col 1 Ln 52-56, Col 4 Ln 3-52 – Zhou discloses determining a placement for the new rule.] and 
store the first rule according to the determined placement in the ACL.  [e.g. Zhou; Abstract, Claim 1, Col 1 Ln 52-56, Col 4 Ln 3-52 – Zhou discloses storing the rule based on the determined placement.]


Claim 2
Zhou teaches the network device of claim 1, wherein to determine the placement comprises to determine the placement that preserves, based on the first precedence group, the priority of the first rule relative to other rules stored in the ACL and wherein to store the first rule according to the determined placement in the ACL comprises to store the first rule. [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]

Claim 3
Zhou teaches the network device of claim 1, wherein the ACL is initially empty and wherein to store the first rule according to the determined placement in the ACL comprises to store the first rule in an entry of the ACL that is located at a row index in a middle section of the ACL. [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]

Claim 4
Zhou teaches the network device of claim 1, wherein the ACL is not initially empty prior to the storage of the first rule in the ACL and wherein to determine the placement of the first rule comprises to determine a second precedence group of a higher priority than the first precedence group and a third precedence group of a higher priority than the second precedence group. [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]

Claim 5
Zhou teaches the network device of claim 4, wherein to store the first rule comprises to store the first rule in a row index located between a rule located in a last row index of the second precedence group and a rule located in a first row index of the third precedence group. [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]

Claim 6
Zhou teaches the network device of claim 4, wherein the circuitry is further to move a placement of rules associated with the second precedence group and a placement of rules associated with the third precedence group and wherein to store the first rule in the ACL comprises to store the first rule in an entry located in a row index between the rules associated with the second precedence group and the rules associated with the third precedence group. [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]

Claim 7
Zhou teaches the network device of claim 1, wherein a second rule associated with the first precedence group is stored in the ACL.  [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]

Claim 8
Zhou teaches the network device of claim 7, wherein to store the second rule in the ACL comprises to store the second rule in an entry located in a row index adjacent to an entry storing the first rule in the ACL.  [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]

Claim 9
Zhou teaches the network device of claim 1, wherein the ACL is initially empty and the first precedence group corresponds to a precedence group having low priority.  [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]

Claim 10
Zhou teaches the network device of claim 9, wherein to store the first rule comprises to store the first rule in an entry located in a top row index in a lowest precedence row of the ACL.  [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]


Claim 11
Zhou teaches the network device of claim 1, wherein the content addressable memory is a ternary content addressable memory (TCAM).  [e.g. Zhou; Fig. 1, Item 126 “TCAM”]

Claim 12
Zhou teaches the network device of claim 1, wherein to store the first rule according to the determined placement in the ACL comprises to: - Page 3 of 12 -Application No. 16/021,816 Art Unit 2432 move a rule located in an entry in a last row index of a given precedence group having a lesser precedence group value than that of the first rule to a first row index of the given precedence group; and store the first rule in an entry corresponding to the last row index of the given precedence group.  [e.g. Zhou; Abstract, Claim 1, Fig. 2, Fig. 5Col 1 Ln 52-56, Col 4 Ln 3-52 .]


Regarding claims 13-25 they are manufacture, method and device claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patents 8990492 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841. The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432